[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION FOR SPECIAL FINDING
The court has no jurisdiction to entertain any motions in this file.
The plaintiffs complaint was dismissed by this court (Mintz, J.) on October 2, 2000 for lack of subject matter jurisdiction. The dismissal was never set aside.
The defendants' counterclaims were withdrawn during the trial to the Attorney Trial Referee. See ATR Black's Report, March 12, 2002, 1st
page. "At the conclusion of the trial the defendants' withdrew their counterclaims."
The action of the court (D'Andrea, J.) on May 8, 2002 is void since there was no case pending on that date.
The court cannot act on the Motion For Special Finding dated May 1, 2002 (#154) since there was no case pending on that date. CT Page 6402
Refer to Mushroom Tray Research Group, L.L.C. v. John Nobile, et al, Superior Court, judicial district of Stamford/Norwalk at Stamford, docket number CV00-01815775 (May 22, 2002, Tierney, J.), Memorandum of Decision on Motion For Special Finding, (#121), Memorandum dated May 1, 2002.
BY THE COURT
  ___________________ TIERNEY, J.